Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about October 1, 2002, which, to the extent appealed from, granted plaintiff’s motion for summary judgment on its tenth cause of action, for an account stated, unanimously affirmed, with costs.
The court properly granted plaintiff’s motion for summary judgment on its cause of action for an account stated. Defen*131dant’s conclusory affidavit in opposition to the motion was insufficient to raise a triable issue as to whether plaintiffs statement of account was in fact disputed by defendant (see Morrison Cohen Singer & Weinstein v Ackerman, 280 AD2d 355 [2001]; Ruskin, Moscou, Evans & Faltischek v FGH Realty Credit Corp., 228 AD2d 294 [1996]).
Plaintiff’s remaining arguments are unavailing. Concur— Buckley, P.J., Mazzarelli, Andrias, Sullivan and Marlow, JJ.